Exhibit 10.2

 

PURCHASE AGREEMENT

(15 BOEING 717-200 AIRCRAFT)

 

THIS PURCHASE AGREEMENT (15 Boeing 717-200 Aircraft) (this “Agreement”) is
entered into as of the 27 day of June, 2011, among WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, a national banking association organized under the laws of
the United States of America, not in its individual capacity (in such individual
capacity, “WF”), but solely as owner trustee (in such capacity, “Seller”) of
trusts beneficially owned by BCC Equipment Leasing Corporation and MDFC Spring
Company (each an “Owner Participant”), WF, each Owner Participant, and HAWAIIAN
AIRLINES, INC., a Delaware corporation (“Purchaser”).

 

WHEREAS, Seller is owner of each of the Aircraft (as hereinafter defined); and

 

WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to purchase
from Seller, all of Seller’s right, title and interest in and to each of the
Aircraft and all related documents and agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein contained, WF, each Owner Participant,
Seller and Purchaser agree as follows:

 

Section 1.              Definitions.  In this Agreement, unless the contrary
intention is stated, a reference to: (i) words importing the plural shall
include the singular and vice versa; and (ii) any document shall include that
document as amended, novated, assigned, or supplemented.

 

“Acceptance Certificate” shall mean a “Certificate of Acceptance” for each
Aircraft in the form attached hereto as Exhibit C.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, five percent (5%) or more of
the outstanding equity interests of such Person.  A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“After-Tax” in the context of determining the amount of a payment to be made on
such After-Tax basis, shall mean the payment of an amount which, after
subtraction of the net increase, if any, in U.S. federal income tax liability at
the highest marginal tax rate of Internal Revenue Code Section 11 arising or any
tax liability arising under the laws of any taxing authority or government body
of any other country incurred by the Seller Indemnitee or Purchaser Indemnitee
to whom the payment is made as a result of the receipt or accrual of such
payment, shall equal the amount that would have been payable if no net increase
in such tax liability had been incurred.

 

--------------------------------------------------------------------------------


 

“Aircraft” shall mean, collectively, the 15 Airframes and the Engines associated
with each Airframe, as more fully described on Exhibit A hereto, together with
all related manufacturer’s warranties, manuals and technical records.

 

“Airframe” shall mean each of the Boeing 717-200 airframes as more fully
described on Exhibit A hereto.

 

“Allocable Purchase Price” shall mean, with respect to any Aircraft, an amount
equal to the pro rata portion of the Purchase Price allocable to such Aircraft.

 

“Amendments to 767 Leases” shall mean, collectively, (i) that certain Amendment
No. 5 to Lease Agreement (33466) and Related Amendments, dated as of June 27,
2011, (ii) that certain Amendment No. 5 to Lease Agreement (33467) and Related
Amendments, dated as of June 27, 2011, and (iii) that certain Amendment No. 5 to
Lease Agreement (33468) and Related Amendments, dated as of June 27, 2011.

 

“Business Day” shall mean any day except a Saturday, Sunday, or other day on
which banks in Honolulu, Hawaii, Chicago, Illinois, and New York, New York are
authorized by law to close.

 

“Cape Town Convention” shall mean the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa.

 

“Cash Payment” shall mean [**], allocated pro rata to each Aircraft.

 

“Closing” shall mean any of the Initial Closing or the Subsequent Closings, as
applicable.

 

“Closing Date” shall mean any of the Initial Closing Date or the applicable
Subsequent Closing Date, as applicable.

 

“Closing Location” shall mean such location(s) as is agreed in writing between
Seller and Purchaser for the Closing of each of the Aircraft, Airframes and
Engines, as the case may be.

 

“Engine” shall mean each of the engines as more fully described on Exhibit A
hereto.

 

“Event of Default” shall have the meaning set forth in the applicable Existing
Lease.

 

“Existing 767 Leases” shall mean, collectively, (i) that certain Lease Agreement
(33466) (originally shown as 33426), dated as of September 20, 2001, as the same
has been amended, modified, and supplemented from time to time, (ii) that
certain Lease Agreement (33467) (originally shown as 33427), dated as of
September 20, 2001, as the same has been amended, modified, and supplemented
from time to time, and (iii) that certain Lease Agreement (33468) (originally
shown as 33428), dated as of September 20, 2001, as the same has been amended,
modified, and supplemented from time to time.

 

2

--------------------------------------------------------------------------------


 

“Existing Leases” shall mean those certain leases between Seller and each
applicable Owner Participant related to the Aircraft.

 

“FAA” shall mean the Federal Aviation Administration and any person or
Government Entity succeeding to the functions of any of the foregoing.

 

“FAA Bill of Sale” shall mean the FAA form bill of sale (AC Form 8050-2) for
each of the Aircraft executed and delivered by Seller in favor of Purchaser as
of the Closing Date.

 

“FAA Counsel” shall mean McAfee & Taft.

 

“FAA Registration Application” shall mean the application to register each of
the Aircraft with the FAA.

 

“Facility Documents” means, with respect to any Aircraft, (i) the Facility
Agreement dated on or before the applicable Closing Date for such Aircraft
between Lender, as loan participant and Purchaser, as borrower, (ii) the
Mortgage and Security Agreement dated as of the applicable Closing Date for such
Aircraft between Purchaser, as borrower and Lender, as mortgagee, and (iii) all
other agreements, instruments, certificates and other documents reasonably
requested by Lender prior to Closing to effect the transactions contemplated by
the documents described in clauses (i) or (ii) of this definition.

 

“Government Entity” shall mean any:  (i) national, federal, state or local
government, or any board, commission, bureau, department, division,
instrumentality, court, agency, regulatory authority, taxing authority or
political subdivision thereof; and (ii) association, organization or institution
of which any entity referred to in clause (i) is a member or to whose
jurisdiction any such entity is subject or in whose activities any such entity
is a participant.

 

“Incipient Total Loss” means any event or condition that with the giving of
notice or the lapse of time or both would become a Total Loss.

 

“Initial Closing” means, collectively, the closings of the purchases pursuant to
this Agreement on the Initial Closing Date.

 

“Initial Closing Date” shall have the meaning ascribed to such term in Section 4
hereof.

 

“International Registry” shall have the meaning given to such term in the Cape
Town Convention.

 

“Lease Payments” means, with respect to any Aircraft, an amount equal to the pro
rata portion of the sum of the Maintenance Reserves and the Security Deposits
allocable to such Aircraft.

 

“Lease Termination Agreement” shall have the meaning set forth in Section 9.09.

 

“Lender” shall mean Boeing Capital Loan Corporation.

 

3

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, pledge, lien, charge, claim, encumbrance, lease,
or security interest affecting the title to or any interest in property.

 

“Maintenance Reserves” shall mean the aggregate maintenance reserves held by
Seller under all Existing Leases and as set forth on Schedule 1 hereto.

 

“Net Allocable Purchase Price” shall mean, with respect to any Aircraft, an
amount equal to the Allocable Purchase Price for such Aircraft, less the Lease
Payments and Cash Payment applicable to such Aircraft.

 

“New 717 Leases” shall mean the lease agreements relating to three Boeing model
717 Aircraft bearing serial numbers 55181, 55175 and 55184, respectively, to be
entered into between Purchaser, as lessee, and Wells Fargo National Bank
Northwest, National Association, not in its individual capacity but solely as
owner trustee of trusts beneficially owned by BCC Equipment Leasing Corporation,
as lessor.

 

“Owner Participant” shall have the meaning set forth in the preamble.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Government Entity or other entity of whatever nature.

 

“Purchaser” shall have the meaning set forth in the preamble.

 

“Purchaser Indemnitees” shall have the meaning set forth in Section 23.02
hereof.

 

“Purchase Price” shall mean [**], allocated pro rata to each Aircraft.

 

“Sales Tax” shall have the meaning set forth in Section 4 hereof.

 

“Security Deposits” shall mean the aggregate amount of security deposits held by
Seller under all Existing Leases and as set forth on Schedule 1 hereto.

 

“Seller” shall have the meaning set forth in the preamble.

 

“Seller Indemnitees” shall have the meaning set forth in Section 23.01 hereof.

 

“Subsequent Closing Date” shall have the meaning ascribed to such term in
Section 4 hereof.

 

“Subsequent Closing” shall have the meaning ascribed to such term in Section 4
hereof.

 

“Total Loss” with respect to any Aircraft, shall have the meaning set forth in
the applicable Existing Lease.

 

“Warranty Bill of Sale” shall mean the warranty bill of sale for each Aircraft,
substantially in the form of Exhibit B hereto.

 

“WF” shall have the meaning set forth in the preamble.

 

4

--------------------------------------------------------------------------------


 

Section 2.              Sale and Purchase of the Aircraft.  Subject to Section 4
hereof, at the Closing of each Aircraft, subject to the terms and conditions set
forth herein, (i) Seller shall sell to Purchaser the applicable Aircraft, and
assign, transfer and convey to Purchaser all of Seller’s right, title and
interest relating thereto with respect to the period from and after the Closing,
free and clear of all Liens arising by, through or under Seller or the
applicable Owner Participant or any Person claiming by or through either of such
Persons and (ii) Purchaser shall purchase the applicable Aircraft from Seller,
and assume Seller’s right, title, and interest thereto with respect to the
period from and after the Closing, for the consideration provided in Section 3. 
To evidence the sale of each Aircraft, Seller shall execute and deliver at the
Closing of the applicable Aircraft, the Warranty Bill of Sale and the FAA Bill
of Sale for such Aircraft.

 

Section 3.              Consideration for the Sale.  At each Closing, in
consideration for the sale of each of the applicable Aircraft as contemplated in
Section 2 (subject to the satisfaction or written waiver by the Purchaser of the
conditions precedent set forth in Section 9 hereof), Purchaser shall, (a) pay to
Seller the allocable portion of the Cash Payment for such Aircraft and (b)
borrow under the applicable Facility Documents the Net Allocable Purchase Price
for such Aircraft and cause such Net Allocable Purchase Price to be funded
directly to Seller, in each case by wire transfer of immediately available funds
to the following account of Seller:

 

JP Morgan Chase
ABA:  [**]
A/C:   Boeing Capital Loan Corporation
Acct#:  [**]
SWIFT:  [**]
Ref:  Hawaiian Airlines 717 Sale

 

Section 4.              Closing.  Each Closing shall take place at a mutually
agreeable location at such time and place as Seller and Purchaser shall mutually
agree.  The closing of the purchase and sale of each Aircraft shall take place
as soon as possible after substantial satisfaction of all of the conditions set
forth in Sections 9 and 10 (the date of the first closing, the “Initial Closing
Date”).  Following the Initial Closing Date, Seller and Purchaser shall use
their best efforts to consummate the closing with respect to the remaining
Aircraft as soon as reasonably practicable (each, a “Subsequent Closing” and the
date of the Subsequent Closing, a “Subsequent Closing Date”); provided, however
that no Subsequent Closing shall occur later than June 30, 2011 unless otherwise
agreed by Seller and Purchaser.  Immediately upon the Closing of the applicable
Aircraft, and subject to the terms and conditions contained herein, Seller shall
be deemed to have delivered the applicable Aircraft to Purchaser, free and clear
of all Liens arising by, through or under Seller or the applicable Owner
Participant or any Person claiming by or through either of such Persons, and
Purchaser shall be deemed to have taken delivery of and accepted the applicable
Aircraft from Seller without any further action on the part of Seller or
Purchaser.

 

4.01         On the Closing Date for each applicable Aircraft, Purchaser shall
notify Seller of the Closing Location for such Aircraft and Closing for such
Aircraft shall take place while such Aircraft is located at such Closing
Location.  Seller irrevocably agrees that it shall at that time execute and
deliver to Purchaser the applicable Warranty Bill of Sale and FAA Bill of Sale. 
Purchaser irrevocably agrees that it shall, at each Closing, be obligated to pay
the Allocable Purchase Price with respect to such Aircraft, as more particularly
contemplated by Section 3 above.

 

5

--------------------------------------------------------------------------------


 

4.02         Upon each Closing, Purchaser shall execute and deliver to Seller
the Acceptance Certificate for the applicable Aircraft.

 

4.03         The risk of loss of, or damage to, the applicable Aircraft shall
pass from Seller to Purchaser at Closing of such Aircraft; provided, that it is
understood and agreed that no provision of this Section 4.03 shall alter any
allocation of risk of loss or any indemnification provisions pursuant to the
applicable Existing Lease prior to the termination thereof.

 

4.04         At each Closing, the applicable Aircraft shall be “AS IS” and
“WHERE IS”, and SUBJECT TO EACH DISCLAIMER OF WARRANTY AND REPRESENTATION AS SET
OUT IN SECTION 11, but without limiting any representation, warranty or covenant
of Seller expressly set forth herein or the Warranty Bill of Sale or the FAA
Bill of Sale or in any certificate delivered pursuant to this Agreement. 
Subject to the satisfaction of the conditions precedent referred to in Section 9
and the other provisions of this Agreement (including Section 4.05), Purchaser
shall unconditionally accept of the applicable Aircraft in the condition in
which it exists at Closing without regard to the condition of such Aircraft at
such time.  Execution and delivery by Purchaser of an Acceptance Certificate
shall constitute an acknowledgement by Purchaser for the purposes of this
Agreement, that each applicable Aircraft is in every respect satisfactory to
Purchaser; provided, that the foregoing is not intended nor shall the same be
construed as a waiver by Purchaser of any claim that it may have against Seller
for breach of any representation, warranty or covenant expressly contained in
this Agreement or in the Warranty Bill of Sale or the FAA Bill of Sale.

 

4.05         If any Aircraft shall have suffered a Total Loss or an Incipient
Total Loss prior to the Closing Date, then Seller shall have no obligation to
effect the Closing with respect to such Aircraft and Purchaser shall not have
any obligation to accept such Aircraft, and both Seller and Purchaser shall each
have the right to terminate this Agreement with respect to such Aircraft by
providing advance written notice to the other parties hereto at any time after
such Total Loss or Incipient Total Loss of such Aircraft.

 

4.06         If prior to Closing for any Aircraft, such Aircraft (or any
component thereof) suffers damage not constituting a Total Loss or Incipient
Total Loss, Purchaser shall promptly notify Seller in writing and Seller shall,
on and effective as of the Closing, assign the hull insurance proceeds, if any,
related to such damage to Purchaser and Purchaser and Seller shall consummate
the sale of such Aircraft as contemplated by this Agreement regardless of the
condition of the Aircraft (or component thereof).

 

4.07         Notwithstanding anything in this Agreement to the contrary, if the
Closing has not occurred on or before June 30, 2011 with respect to any
Aircraft, the parties agree to work together in a commercially reasonable to
manner to effect such Closing as soon as practicable following such date.

 

Section 5.              Representations and Warranties of Seller.  Seller
represents and warrants to Purchaser, as of the date hereof and as of the
applicable Closing, as follows:

 

6

--------------------------------------------------------------------------------


 

5.01         Corporate Existence, Power and Authority.  Seller is a national
banking association duly organized and validly existing in good standing under
the laws of the United States of America and has the requisite power and
authority and legal right to enter into this Agreement and to consummate the
transactions contemplated hereby and thereby.

 

5.02         Authorization.  The execution and delivery by Seller of this
Agreement, and the performance by Seller hereunder and thereunder, have been
duly authorized by all requisite action and proceedings of Seller.  This
Agreement has been duly executed and delivered by Seller, and this Agreement is
the legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as their enforceability may be limited by
applicable bankruptcy, insolvency or similar laws from time to time in effect
which affect creditors’ rights generally.

 

5.03         No Conflict.  Neither the execution and delivery of this Agreement,
nor the performance by Seller hereunder or thereunder, will contravene any
United States federal or state law or any order of any court or governmental
authority or agency applicable to or binding on the Seller or contravene in any
material manner, or result in any material breach of or constitute a material
default under, its formation documents or limited liability company operating
agreement or any indenture, mortgage, contract or any agreement or instrument to
which it is a party or by which it or any of its property may be bound or
affected.

 

5.04         Consents and Notices.  The execution, delivery and performance by
Seller of, and the consummation of the transactions contemplated by, this
Agreement does not require any notice to or approval or consent of any holder of
any indebtedness or obligation of Seller, or any other person, or any notice to
or filing or recording with, or any consent or approval of, any governmental
body (other than as expressly provided herein or as required by applicable law).

 

5.05         Legal Proceedings.  There are no actions, suits or proceedings
pending, or to Seller’s knowledge, threatened, against Seller before any court,
arbitrator, administrative or governmental body that, if adversely determined,
would materially hinder or prevent Seller’s ability to carry out the
transactions contemplated by this Agreement or affect the right, title or
interest of Seller in any of the Aircraft, and, to Seller’s knowledge, there is
no basis for any such suits or proceedings.

 

5.06         Ownership.  Seller is the sole legal owner of each of the
Aircraft.  Each of the Aircraft is free and clear of all Liens arising by,
through or under Seller, other than the Existing Leases.

 

5.07         Tax Liens.  Without limiting the provisions of Section 5.06 hereof,
there are no Liens on any of the Aircraft in respect of taxes arising by or
through the Seller on the date hereof.

 

5.08         Remarketing Agreements.  Neither any of the Aircraft nor the
Seller’s rights in any of the Aircraft is subject to any remarketing, residual
sharing or similar agreement which would be binding or enforceable against the
Purchaser, any of the Aircraft, or against the proceeds of any sale, leasing or
other disposition of any thereof.

 

7

--------------------------------------------------------------------------------


 

Where used in this Section 5, the phrase “to Seller’s knowledge” means the
awareness of any facts or other information by (i) a vice president or more
senior officer of Seller or any Affiliate thereof, or (ii) an employee of
either, (A) charged with reporting responsibility within such entity regarding
such facts or information for the transactions contemplated by this Agreement or
(B) charged with having responsibility within such entity for the transactions
contemplated by this Agreement.

 

Section 6.              Representations and Warranties of Owner Participant. 
Each Owner Participant represents and warrants to Purchaser, as of the date
hereof and the applicable Owner Participant represents and warrants to
Purchaser, as of the applicable Closing, as follows:

 

6.01         Corporate Existence, Power and Authority.  Owner Participant is a
company duly incorporated and validly existing in good standing under the laws
of Delaware and has the requisite power and authority and legal right to enter
into this Agreement and to consummate the transactions contemplated hereby.

 

6.02         Authorization.  The execution and delivery by Owner Participant of
this Agreement, and the performance by Owner Participant hereunder and
thereunder, have been duly authorized by all requisite action and proceedings of
Owner Participant.  This Agreement has been duly executed and delivered by Owner
Participant, and this Agreement is the legal, valid and binding obligation of
Owner Participant, enforceable against Owner Participant in accordance with its
terms, except as their enforceability may be limited by applicable bankruptcy,
insolvency or similar laws from time to time in effect which affect creditors’
rights generally.

 

6.03         No Conflict.  Neither the execution and delivery of this Agreement,
nor the performance by Owner Participant hereunder or thereunder, will
contravene any United States federal or state law or any order of any court or
governmental authority or agency applicable to or binding on the Owner
Participant or contravene in any material manner, or result in any material
breach of or constitute a material default under, its formation documents or
limited liability company operating agreement or any indenture, mortgage,
contract or any agreement or instrument to which it is a party or by which it or
any of its property may be bound or affected.

 

6.04         Consents and Notices.  The execution, delivery and performance by
Owner Participant of, and the consummation of the transactions contemplated by,
this Agreement does not require any notice to or approval or consent of any
holder of any indebtedness or obligation of Owner Participant, or any other
person, or any notice to or filing or recording with, or any consent or approval
of, any governmental body (other than as expressly provided herein or as
required by applicable law).

 

6.05         Legal Proceedings.  There are no actions, suits or proceedings
pending, or to Owner Participant’s knowledge, threatened, against Owner
Participant before any court, arbitrator, administrative or governmental body
that, if adversely determined, would materially hinder or prevent Owner
Participant’s ability to carry out the transactions contemplated by this
Agreement or affect the right, title or interest of Owner Participant in any of
the Aircraft, and, to Owner Participant’s knowledge, there is no basis for any
such suits or proceedings.

 

8

--------------------------------------------------------------------------------


 

6.06         Ownership.  Owner Participant is the beneficial owner of each
applicable Aircraft.  Each of the Aircraft is free and clear of all Liens
arising by, through or under Owner Participant, except for the Existing Leases.

 

6.07         Tax Liens.  Without limiting the provisions of Section 6.06 hereof,
there are no Liens on any of the Aircraft in respect of taxes arising by or
through the Owner Participant on the date hereof.

 

6.08         Remarketing Agreements.  Neither any of the Aircraft nor the Owner
Participant’s rights in any of the Aircraft is subject to any remarketing,
residual sharing or similar agreement which would be binding or enforceable
against the Purchaser, any of the Aircraft, or against the proceeds of any sale,
leasing or other disposition of any thereof.

 

Where used in this Section 6, the phrase “to Owner Participant’s knowledge”
means the awareness of any facts or other information by (i) a vice president or
more senior officer of Owner Participant or any Affiliate thereof, or (ii) an
employee of either, (A) charged with reporting responsibility within such entity
regarding such facts or information for the transactions contemplated by this
Agreement or (B) charged with having responsibility within such entity for the
transactions contemplated by this Agreement.

 

Section 7.              Representations and Warranties of Purchaser.  Purchaser
represents and warrants to Seller and each Owner Participant, as of the date
hereof and as of the applicable Closing, as follows:

 

7.01         Corporate Existence, Power and Authority.  Purchaser is a company
duly incorporated and validly existing in good standing under the laws of the
State of Delaware and has the requisite power and authority and legal right to
enter into this Agreement, and to consummate the transactions contemplated
hereby and thereby.

 

7.02         Authorization.  The execution and delivery by Purchaser of this
Agreement and the performance by Purchaser hereunder and thereunder have been
duly authorized by all requisite action and proceedings of Purchaser.  This
Agreement has been duly executed and delivered by Purchaser, and this Agreement
is the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as their enforceability may be
limited by applicable bankruptcy, insolvency or similar laws from time to time
in effect which affect creditors’ rights generally.

 

7.03         No Conflict.  Neither the execution and delivery of this Agreement
nor the performance by Purchaser hereunder will contravene any United States
Federal or state law or any order of any court or governmental authority or
agency applicable to or binding on the Purchaser, or contravene in any material
way or result in any material breach of or constitute any material default
under, its articles of association or by-laws, any indenture, mortgage, contract
or any agreement or instrument to which the Purchaser is a party or by which it
or its properties may be bound or affected.

 

7.04         Consents.  The execution, delivery and performance by Purchaser of
this Agreement does not require any approval or consent of any trustee or any
holder of any indebtedness or obligation of Purchaser or any filing or recording
with, or any consent or approval of, any governmental body (other than as
expressly provided herein or as required by applicable law).

 

9

--------------------------------------------------------------------------------


 

7.05         Legal Proceedings.  There are no actions, suits or proceedings
pending, or to Purchaser’s knowledge, threatened, against Purchaser before any
court, arbitrator, administrative or governmental body that, if adversely
determined, would materially hinder or prevent Purchaser’s ability to carry out
the transactions contemplated by this Agreement and, to Purchaser’s knowledge,
there is no basis for any such suits or proceedings.

 

7.06         Informed Decision.  Purchaser (i) is a sophisticated entity with
respect to the purchase of each of the Aircraft, (ii) is able to bear the
economic risk associated with the purchase of each of the Aircraft, (iii)  has
such knowledge and experience, and has made investments of a similar nature, so
as to be aware of the risks and uncertainties inherent in the purchase of rights
and assumption of liabilities of the type contemplated in this Agreement and
(iv) has independently and without reliance upon Seller, and based on such
information as Purchaser has deemed appropriate, made its own analysis and
decision to enter into this Agreement, except that Purchaser has relied upon
Seller’s express representations, warranties, covenants, agreements and
indemnities in this Agreement.  Purchaser acknowledges that Seller has not given
Purchaser any investment advice, credit information or opinion on whether the
purchase of each of the Aircraft is prudent.

 

7.07         No Event of Default.  There has been no Event of Default under the
Existing Lease with respect to the applicable Aircraft.

 

7.08         No Total Loss or Incipient Total Loss.  There has been no Total
Loss or Incipient Total Loss with respect to the applicable Aircraft.

 

Where used in this Section 7, the phrase “to Purchaser’s knowledge” means the
awareness of any facts or other information by (i) a vice president or more
senior officer of Purchaser or any Affiliate thereof, or (ii) an employee of
either, (A) charged with reporting responsibility within such entity regarding
such facts or information for the transactions contemplated by this Agreement or
(B) charged with having responsibility within such entity for the transactions
contemplated by this Agreement.

 

Section 8.              Covenants.

 

8.01         Closing.  Each of the parties shall use all reasonable efforts to
fulfill or obtain the fulfillment of conditions set forth herein as they relate
to such party on or prior to the applicable Closing.

 

8.02         Filings; Registrations.  Seller and Owner Participant shall assist
Purchaser with respect to any filings or registrations with the FAA which
Purchaser deems reasonably necessary or appropriate to note on the public
records its interest in each of the Aircraft.

 

8.03         Cape Town Convention.  At the Closing, in accordance with the Cape
Town Convention, Seller shall have consented to Purchaser’s registering with the
International Registry the contract of sale over each Airframe and each Engine
effected by the applicable Warranty Bill of Sale.

 

10

--------------------------------------------------------------------------------


 

[**]

 

Section 9.              Conditions Precedent to the Obligation of Purchaser to
Close.  The obligation of Purchaser to purchase the applicable Aircraft pursuant
to this Agreement is subject to the fulfillment on or prior to the applicable
Closing of the following conditions, any one or more of which may be waived by
it in writing:

 

9.01         Representations, Warranties and Covenants.  The representations and
warranties of Seller and each Owner Participant contained in this Agreement
shall be true in all material respects on and as of the applicable Closing with
the same force and effect as though made on and as of such Closing.  Seller and
each Owner Participant shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by Seller and each Owner Participant, as applicable,
on or prior to the applicable Closing.

 

9.02         No Change in Applicable Law.  No change shall have occurred after
the date of execution and delivery of this Agreement in applicable law or
regulations or interpretations thereof by appropriate regulatory authorities
which would, in the reasonable judgment of Purchaser, make it illegal for
Purchaser to perform fully its obligations hereunder.

 

9.03         Delivery of Documents.  The following documents shall have been
delivered to Purchaser:

 

(a)           this Agreement executed by Seller, Owner Participant, and WF; and

 

(b)           all other agreements, instruments, certificates and other
documents reasonably requested by Purchaser prior to Closing to effect the
transactions contemplated by this Agreement.

 

9.04         Notices; Consents.  All required consents, authorizations and
approvals to the transfer of each of the Aircraft shall have been obtained and
shall be in full force and effect.

 

9.05         No Litigation.  No action or proceedings shall have been instituted
nor shall any governmental action be threatened before any court or governmental
agency, nor shall any order, judgment or decree have been issued or proposed to
be issued by any court or governmental agency, at the time of the Closing to set
aside, restrain, enjoin or prevent the consummation of the transactions
contemplated hereby.

 

9.06         Location.  The location of the Aircraft at the time of Closing
shall be acceptable to Purchaser.

 

9.07         Liens.  Each of the Aircraft shall be free and clear of any Liens
arising by, through or under Seller or the relevant Owner Participant or any
Person claiming by or through either of such Person, provided that on the
Closing Date for such Aircraft, Seller shall file with the FAA a Lease
Termination Agreement with respect to the relevant Existing Lease.

 

9.08         No Total Loss.  No Total Loss with respect to such Aircraft shall
have occurred.

 

11

--------------------------------------------------------------------------------


 

9.09         Security Deposits; Maintenance Reserves.  On the applicable Closing
Date with respect to such Aircraft, Seller shall apply the allocable Lease
Payments against the Purchase Price thereof.

 

9.10         Termination of Existing Leases.  On the Closing Date with respect
to such Aircraft, Seller and Purchaser shall enter into and record appropriate
terminations (each a “Lease Termination Agreement”) of the corresponding
Existing Lease for each of the Aircraft, and shall terminate all related
documentation, including, without limitation, any participation agreements and
tax indemnity agreements relating thereto.  In the event the Closing Date with
respect to any Aircraft does not occur, the Existing Leases for such Aircraft
shall be amended to reflect the pro rata allocation of the Maintenance Reserves
and Security Deposits.

 

9.11         FAA Documents.  Each FAA Registration Application, each FAA Bill of
Sale, and each Lease Termination Agreement with respect to the applicable
Aircraft shall be positioned with FAA Counsel for filing and recordation with
the FAA.

 

9.12         Opinion of FAA Counsel.  FAA Counsel to provide a legal opinion in
respect of FAA and Cape Town Convention matters to Purchaser in a form
satisfactory to Purchaser.

 

9.13         Loan.  Purchaser shall have drawn down and Lender shall have made
available the Loan (as defined in the Facility Documents) under the applicable
Facility Documents with respect to such Aircraft.

 

9.14         Lease Amendments.  Seller shall have executed and delivered to
Purchaser the Amendments to 767 Leases, which amend the Existing 767 Leases,
relating to revisions to the maintenance reserves under each of the Existing 767
Leases.

 

9.15         Copies of Manufacturer Warranties.  Seller shall have provided
Purchaser with copies of all manufacturer warranties with respect to the
Aircraft (other than those relating to the Aircraft that are listed as items 1
through 11 on Exhibit A).

 

Section 10.            Conditions Precedent to the Obligation of Seller to
Close.  The obligation of Seller to sell the applicable Aircraft pursuant to
this Agreement is subject to the fulfillment on or prior to the applicable
Closing of the following conditions, any one or more of which may be waived by
it in writing:

 

10.01       Representations, Warranties and Covenants.  The representations and
warranties of Purchaser contained in this Agreement shall be true in all
material respects on and as of the Closing with the same force and effect as
though made on and as of the Closing.  Purchaser shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by Purchaser on or prior to the
Closing.

 

10.02       No Change in Applicable Law.  No change shall have occurred after
the date of execution and delivery of this Agreement in applicable law or
regulations or interpretations thereof by appropriate regulatory authorities
which, in the reasonable judgment of Seller, would make it illegal for Seller to
perform fully its obligations hereunder.

 

12

--------------------------------------------------------------------------------


 

10.03       Delivery of Funds and Documents.  The Net Allocable Purchase Price
required by Section 3 shall have been paid to Seller in immediately available
funds; and the following documents shall have been delivered to Seller:

 

(a)           this Agreement, executed by Purchaser, each Owner Participant and
WF;

 

(b)           the applicable Acceptance Certificate, executed by Purchaser;

 

(c)           the applicable insurance certificate required pursuant to
Section 23.04 hereof;

 

(d)           the applicable Facility Documents; and

 

(e)           all other agreements, instruments, certificates and other
documents reasonably requested by Seller prior to Closing to effect the
transactions contemplated by this Agreement.

 

10.04       No Litigation.  No action or proceeding shall have been instituted
nor shall any governmental action be threatened before any court or governmental
agency, nor shall any order, judgment or decree have been issued or proposed to
be issued by any court or governmental agency, at the time of the Closing to set
aside, restrain, enjoin or prevent the consummation of the transactions
contemplated hereby.

 

10.05       Consents.  All required consents, authorizations and approvals to
the transfer of each of the Aircraft shall have been obtained and shall be in
full force and effect and Seller shall have received evidence reasonably
satisfactory to it of the same.

 

10.06       Location.  The location of the Aircraft at the time of Closing shall
be acceptable to Seller and the applicable Owner Participant.

 

10.07       Execution of Leases.  Seller and Purchaser shall have executed the
New 717 Leases on or before June 30, 2011.

 

Section 11.            DISCLAIMERS AND EXCLUSION OF LIABILITY

 

11.01       DISCLAIMERS OF WARRANTIES.  PURCHASER UNCONDITIONALLY ACKNOWLEDGES
AND AGREES THAT IT IS PURCHASING EACH AIRCRAFT “AS IS’ AND “WHERE IS” AND THAT
EXCEPT FOR THE WARRANTY OF GOOD, MARKETABLE TITLE TO THE APPLICABLE AIRCRAFT,
FREE AND CLEAR OF ANY AND ALL LIENS ARISING BY, THROUGH OR UNDER SELLER OR THE
APPLICABLE OWNER PARTICIPANT, THE APPLICABLE AIRCRAFT (INCLUDING BUT NOT LIMITED
TO THE AIRFRAMES AND ANY ENGINE, APU, LANDING GEAR, COMPONENT, EQUIPMENT AND
PART INSTALLED THEREON, AND ANY OF THE TECHNICAL DOCUMENTS APPLICABLE TO SUCH
AIRCRAFT, AND ANY OTHER EQUIPMENT, PART, DATA OR INFORMATION SOLD AND PROVIDED
HEREUNDER) ARE SOLD AND PROVIDED ON AN “AS IS” “WHERE IS” BASIS, WITH ALL FAULTS
AND WITHOUT RECOURSE TO SELLER OR THE APPLICABLE OWNER

 

13

--------------------------------------------------------------------------------


 

PARTICIPANT.  THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
OBLIGATIONS AND LIABILITIES OF SELLER AND THE APPLICABLE OWNER PARTICIPANT
HEREUNDER ARE EXPRESSLY IN LIEU OF, AND SELLER AND THE APPLICABLE OWNER
PARTICIPANT WILL NOT BE DEEMED TO HAVE MADE, AND PURCHASER HEREBY WAIVES,
RELEASES AND RENOUNCES ANY AND ALL RIGHTS AND REMEDIES IT MAY HAVE AGAINST
SELLER OR THE APPLICABLE OWNER PARTICIPANT, WHETHER ARISING BY LAW OR
OTHERWISE, INCLUDING WITHOUT LIMITATION, ANY LIABILITY IN TORT OR ARISING FROM
NEGLIGENCE, STRICT LIABILITY OR FOR LOSS OR INTERRUPTION OF USE, PROFIT OR
BUSINESS OR OTHER CONSEQUENTIAL INJURY, RELATING TO ANY AND ALL OTHER
REPRESENTATIONS, WARRANTIES, DUTIES, OBLIGATIONS, LIABILITIES AND GUARANTEES OF
ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE
APPLICABLE AIRCRAFT OR THE AIRWORTHINESS THEREOF (INCLUDING BUT NOT LIMITED TO
THE AIRFRAMES AND ANY ENGINE, APU, LANDING GEAR, COMPONENT, EQUIPMENT AND
PART INSTALLED THEREON, AND ANY OF THE TECHNICAL DOCUMENTS AND OTHER
DOCUMENTATION APPLICABLE TO SUCH AIRCRAFT, AND ANY OTHER EQUIPMENT, PART, DATA
OR INFORMATION SOLD AND PROVIDED HEREUNDER), OR THE VALUE, CONDITION, DESIGN,
OPERATION, DURABILITY OR COMPLIANCE WITH SPECIFICATION OF SUCH AIRCRAFT
(INCLUDING BUT NOT LIMITED TO THE AIRFRAMES AND ANY ENGINE, APU, LANDING GEAR,
COMPONENT, EQUIPMENT AND PART INSTALLED THEREON, AND ANY OF THE AIRCRAFT
DOCUMENTATION APPLICABLE TO SUCH AIRCRAFT, AND ANY OTHER EQUIPMENT, PART, DATA
OR INFORMATION SOLD AND PROVIDED HEREUNDER), INCLUDING, BUT NOT LIMITED TO:

 

(a)           ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE, AND PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES
IT MAY HAVE AGAINST SELLER OR THE APPLICABLE OWNER PARTICIPANT RELATING TO ANY
OF THE FOREGOING AND ARISING BY LAW OR OTHERWISE;

 

(b)           ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

 

(c)           ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER
OR NOT ARISING FROM THE ACTUAL OR IMPUTED NEGLIGENCE OF SELLER, THE APPLICABLE
OWNER PARTICIPANT AND THEIR ASSIGNS; AND

 

(d)           ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR
DAMAGE TO ANY AIRCRAFT OR ANY OTHER TANGIBLE OR INTANGIBLE THING PROVIDED UNDER
THIS AGREEMENT.

 

11.02       DISCLAIMERS OF PRIOR REPRESENTATIONS AND STATEMENTS.  ANY PRIOR
REPRESENTATIONS OR STATEMENTS, WHETHER ORAL OR WRITTEN, MADE BY SELLER OR THE
APPLICABLE OWNER PARTICIPANT (OR ANY AFFILIATE

 

14

--------------------------------------------------------------------------------


 

THEREOF) AS TO THE CONDITION OR FITNESS OF ANY AIRCRAFT (INCLUDING BUT NOT
LIMITED TO THE AIRFRAMES AND ANY ENGINE, APU, LANDING GEAR, COMPONENT, EQUIPMENT
AND PART INSTALLED THEREON, AND ANY OF THE TECHNICAL DOCUMENTS APPLICABLE TO THE
AIRCRAFT, AND ANY OTHER EQUIPMENT, PART, DATA OR INFORMATION SOLD AND PROVIDED
HEREUNDER), OR THEIR CAPABILITY OR CAPACITY, ARE SUPERSEDED HEREBY AND ANY SUCH
REPRESENTATIONS OR STATEMENTS NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT ARE
HEREBY WITHDRAWN BY SELLER AND THE APPLICABLE OWNER PARTICIPANT (ON ITS OWN
BEHALF AND ON BEHALF OF ANY OF ITS AFFILIATES WHICH MAY HAVE MADE ANY SUCH
REPRESENTATION OR STATEMENT), SHALL NOT BE APPLICABLE TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND ARE OF NO FURTHER FORCE AND EFFECT, AND PURCHASER
ACKNOWLEDGES THAT WITH RESPECT TO THE APPLICABLE AIRCRAFT PURCHASER CONDUCTED
ITS OWN INSPECTION AND THAT PURCHASER HAS NOT RELIED AND IS NOT RELYING ON ANY
SUCH REPRESENTATION OR STATEMENT.

 

11.03       NEITHER SELLER NOR EITHER OWNER PARTICIPANT SHALL HAVE ANY
OBLIGATION OR LIABILITY, WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY), TORT
OR OTHERWISE, FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR
CONSEQUENTIAL DAMAGES WITH RESPECT TO THE AIRCRAFT OR ANY OTHER TANGIBLE OR
INTANGIBLE THING PROVIDED UNDER THIS AGREEMENT.

 

11.04       NOTHING IN THIS SECTION 11 SHALL BE DEEMED OR CONSTRUED TO MODIFY OR
OTHERWISE AFFECT THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE BOEING COMPANY AS
MANUFACTURER OR SELLER UNDER ANY AGREEMENT (AS THE SAME MAY BE AMENDED, ASSIGNED
IN WHOLE OR IN PART OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE THEREWITH)
WITH RESPECT TO THE APPLICABLE AIRCRAFT.

 

Section 12.            Survival of Representations, Warranties and Indemnities. 
All representations and warranties made herein, and the indemnities set forth
herein, shall survive the applicable Closing.

 

Section 13.            Further Assurances.  Seller, Purchaser, each Owner
Participant, and WF each agrees to execute, acknowledge, deliver, file and
record, or cause to be executed, acknowledged, delivered, filed and recorded,
such further documents or other papers, and to do all such things and acts, as
the other party may reasonably request in order to carry out the provisions and
purposes of this Agreement and the transactions contemplated hereby.

 

Section 14.            Expenses.  Purchaser shall be responsible for (i) all
fees, charges and other amounts imposed in connection with the registration of
the Purchaser’s interest in each of the Aircraft (including the Cape Town and
FAA registrations contemplated by Sections 8.03 and 9.11 hereof), (ii) the fees
and disbursements of FAA Counsel in connection with the consummation of the
transactions contemplated hereby and (iii) all fees, costs and expenses of
Seller’s and Owner Participant’s counsel, Vedder Price P.C., incurred in
connection with the documentation and negotiation of the transactions
contemplated by this Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 15.            Brokers’ Fees.  Seller, each Owner Participant and
Purchaser each represents and warrants to the other that neither it nor any of
its affiliates have incurred any obligation or liability, directly or
indirectly, for brokerage or finders’ fees or agents’ commissions or like
payment in connection with this Agreement or the transactions contemplated
hereby, and hereby indemnifies and holds the other harmless therefor.

 

Section 16.            Publicity.  There shall be no press release or public
announcement with respect to this Agreement and the transactions contemplated
hereby which discloses the identity of the Seller, the Purchaser, each Owner
Participant, or WF unless required by law.  If so required, Seller, Purchaser,
each Owner Participant, and WF, as applicable, will consult with each other
before issuing any such press release or public announcement.

 

Section 17.            Notices.  Any notice or other communication required or
permitted under this Agreement shall be in writing or by a telecommunications
device capable of creating a written record, and any such notice shall become
effective (a) upon personal delivery thereof, including, without limitation, by
overnight mail or courier service, (b) five days after the date on which it
shall have been mailed by United States mail (by certified mail, postage
prepaid, return receipt requested), or (c) in the case of notice by such a
telecommunications device, when properly transmitted and immediately followed
with delivery of a copy of such notice pursuant to the delivery methods
described in clause (a) or (b) hereof, addressed to each party at the following
address:

 

If to Seller or either Owner Participant, to:

 

Wells Fargo Bank Northwest
MAC:  U1228-120
299 South Main Street, 12th Floor
Salt Lake City, UT 84111
Attention:  Corporate Trust Services
Facsimile:  (801) 246-5053

 

and:

 

BCC Equipment Leasing Corporation
c/o Boeing Capital Corporation
500 Naches Avenue SW, MC 6Y1-02
Renton, WA 98057
Attention:  Legal Department
Facsimile:  (425) 965-4088

 

16

--------------------------------------------------------------------------------


 

If to Purchaser:

 

Hawaiian Airlines, Inc.
3375 Koapaka Street. Suite G 350
Honolulu, Hawaii 96819
Attention:  Executive Vice President and Chief Financial Officer
Facsimile:  (808) 835-3699

 

with a copy to:

 

Attention:  Vice President and General Counsel
Facsimile:  (808) 835-3690

 

with a further copy to:

 

Akin Gump Strauss Hauer & Feld, LLP
2029 Century Park East, Suite 2400
Los Angeles, California 90067
Attention:  Ronald W. Goldberg
Facsimile:  (310) 229-1001

 

Any party by notice given in accordance with this Section 17 to the other party
may designate another address or person for receipt of notices hereunder.

 

Section 18.            Waivers and Amendments; Preservation of Remedies.  This
Agreement may be amended, superseded, modified, supplemented or terminated, and
the terms hereof may be waived, only by written instrument signed by the parties
or, in the case of a waiver, by the party waiving compliance.  No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.  No waiver on the part of any party of any such
right, power or privilege, nor any single or partial exercise of any such right,
power or privilege, shall preclude any further exercise thereof or the exercise
of any other such right, power or privilege.  The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity.

 

Section 19.            Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York but without
giving effect to principles of conflicts of law other than Section 5-1401 and
Section 5-1402 of the New York General Obligations Law.

 

Section 20.            Binding Effect; Assignment.  No party shall assign this
Agreement to any other person without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.  No assignment of
this Agreement or of any rights hereunder shall relieve the assigning party of
any of its obligations or liabilities hereunder.  This Agreement, each Warranty
Bill of Sale, each FAA Bill of Sale, and each Acceptance Certificate and the
certificates, schedules, annexes and other documents executed and delivered at
the Closing in connection herewith are the complete agreement of the parties
regarding the subject matter hereof and thereof and supersede all prior
understandings (written or oral), communications and agreements.

 

17

--------------------------------------------------------------------------------


 

Section 21.            Counterparts.  This Agreement may be executed by the
parties in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

Section 22.            Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement, and the
remainder of such provision and the remaining provisions of this Agreement shall
be interpreted, to the maximum extent possible, so as to conform to the original
intent of this Agreement.

 

Section 23.            Indemnities and Insurance.

 

23.01       Indemnification of Seller and Owner Participant.  Purchaser shall
indemnify, defend, reimburse and hold Seller and each Owner Participant and
their divisions, subsidiaries, Affiliates, the assignees of each, suppliers,
subcontractors, and their respective officers, employees and agents (each, a
“Seller Indemnitee”, and collectively with Seller, the “Seller Indemnitees”)
harmless, on an After-Tax basis, from and against any and all Liabilities which
may arise in any manner, out of or in relation to injury to or death of any
person or loss or damage to any property of any third party which may result
from or arise in any manner out of or be attributable to:  (i) the condition,
ownership, purchase, leasing, possession, delivery, disposition use or operation
of the applicable Aircraft either in the air or on the ground; or (ii) any
defect in the applicable Aircraft arising from any maintenance, service, repair,
overhaul or testing of such Aircraft, in each case, solely to the extent arising
at or after Closing; provided that Purchaser’s obligations under this Section to
Seller Indemnitees shall not extend to any Liabilities of a Seller Indemnitee to
the extent caused by the gross negligence or willful misconduct of such Seller
Indemnitees, or by any misrepresentation or breach of the obligations of such
Seller Indemnitee under this Agreement.

 

23.02       Purchaser’s Insurance.  Purchaser shall carry or cause to be carried
the insurance required by Annex D to the applicable Existing Lease, and
otherwise comply with the requirements of Annex D (other than Sections B and C
of such Annex D) to the applicable Existing Lease for the two (2) year period
measured from the applicable Closing Date.

 

23.03       Insurance Certificates.  On or before the Closing, and from time to
time, upon Seller’s reasonable request, Purchaser will provide an insurance
certificate certifying that all insurance policies as required under this
Section are in effect with respect to the applicable Aircraft.

 

Section 24.            Sales Tax.  Purchaser shall pay and shall indemnify,
defend and hold harmless Seller and the applicable Owner Participant against, on
an After-Tax basis, all gross receipts, sales, use, excise, transfer or similar
taxes, if any, and any interest or penalties with respect thereto, imposed on
the transfer of any of the Aircraft as contemplated herein (a “Sales Tax”) other
than (i) any taxes imposed on the overall income, profits or gains of Seller or
the applicable Owner Participant, (ii) any taxes imposed as a result of Seller’s
or the applicable

 

18

--------------------------------------------------------------------------------


 

Owner Participant’s failure to comply with this Agreement or nonperformance in
relation to any applicable laws governing Seller’s or the applicable Owner
Participant’s obligations hereunder and (iii) taxes arising a result of the
gross negligence or willful misconduct of Seller or the applicable Owner
Participant.  Purchaser (i) shall have the right to contest any such assessment
or proposed assessment of any Sales Tax by appropriate judicial or
administrative proceedings or both and Seller or the applicable Owner
Participant agrees to take any action reasonably requested by Purchaser in
connection with any such contest; and (ii) shall have the right to require
Seller or the applicable Owner Participant to contest any such assessment or
proposed assessment of any Sales Tax reportable on a tax return of Seller or the
applicable Owner Participant by appropriate judicial or administrative
proceedings or both (Purchaser being allowed a reasonable opportunity to consult
with and participate in such contest).  Purchaser agrees to indemnify, reimburse
and hold Seller or the applicable Owner Participant harmless from any costs or
expenses in connection with any such contest, including reasonable attorneys’
fees and expenses.  If, after any such contest, Seller or the applicable Owner
Participant shall nevertheless be required to pay any Sales Tax that it is being
indemnified for by Purchaser, Purchaser, upon written notice from Seller or the
applicable Owner Participant, shall pay to the appropriate taxing authorities
the full amount thereof, including interest and penalties.  Nothing herein shall
require any party to provide the other with any of its federal, state or local
income tax returns.

 

The Seller shall use commercially reasonable efforts to cooperate with Purchaser
to schedule each Closing so as to eliminate or minimize (including but not
limited to as a result of the location of each Airframe or Engine, as the case
may be, at such time of the Closing) any Sales Taxes incurred as a result of the
conveyances contemplated by this Agreement.

 

Section 25.            Headings.  The headings contained in this Agreement are
for convenience of reference only, and shall not affect in any way the meaning
or interpretation of this Agreement.

 

Section 26.            Limitation of Liability.  It is expressly understood and
agreed by the parties hereto that (a) except as otherwise expressly set forth
herein, this Agreement is executed and delivered by WF, not in its individual
capacity but solely as owner trustee and (b) except as otherwise set forth
herein, under no circumstances shall WF be personally liable for the breach or
failure of any obligation made or undertaken by Seller under this Agreement.

 

Section 27.            Manufacturer Warranties.

 

(a)           The Seller shall extend and/or assign, as applicable, to the
Purchaser, to the extent that it can do so and where the same are not
extinguished by the sale of the Aircraft, and shall cooperate with Purchaser in
assigning or obtaining the rights and benefits of (1) any warranties and
indemnities of any manufacturer to which the Seller may be entitled on or prior
to the Delivery Date with respect to the Aircraft, and (2) any warranties of or
claims or causes of action against any maintenance provider with respect to the
Aircraft.

 

(b)           The Seller also hereby grants to the Purchaser rights of
subrogation relating to any claim which the Seller may have under such
warranties, claims or causes of action concerning the Aircraft.

 

19

--------------------------------------------------------------------------------


 

(c)           The Seller shall cooperate with Purchaser and shall execute and
deliver appropriate instruments and take such other action as may be reasonably
necessary to secure such rights and protection for the benefit of the Purchaser
including using reasonable commercial efforts to cause the manufacturers
referenced to in schedule (a) to consent to be assignments herein.

 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, but solely as owner trustee

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

BCC EQUIPMENT LEASING CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

MDFC SPRING COMPANY

 

 

 

 

 

By:

 

 

Title:

 

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO PURCHASE AGREEMENT

 

DESCRIPTION OF AIRCRAFT

 

1.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55121 and U.S Registration N475HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13218 and
13219, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

2.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55118 and U.S Registration N476HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13221 and
13279, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

3.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55122 and U.S Registration N477HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13241 and
13242, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

4.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55123 and U.S Registration N478HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13247 and
13248, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

5.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55124 and U.S Registration N479HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13280 and
13259, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

6.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55125 and U.S Registration N480HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13269 and
13261, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

1

--------------------------------------------------------------------------------


 

7.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55126 and U.S Registration N481HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13266 and
13267, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

8.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55128 and U.S Registration N483HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13392 and
13189, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

9.             One Boeing 717-200 aircraft bearing manufacturer’s serial number
55129 and U.S Registration N484HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13268 and
13281, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

10.           One Boeing 717-200 aircraft bearing manufacturer’s serial number
55130 and U.S Registration N485HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13300 and
13301, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

11.           One Boeing 717-200 aircraft bearing manufacturer’s serial number
55131 and U.S Registration N486HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13307 and
13308, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

2

--------------------------------------------------------------------------------


 

12.           One Boeing 717-200 aircraft bearing manufacturer’s serial number
55132 and U.S Registration N487HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13318 and
13320, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

13.           One Boeing 717-200 aircraft bearing manufacturer’s serial number
55001 and U.S Registration N488HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13217 and
13165, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

14.           One Boeing 717-200 aircraft bearing manufacturer’s serial number
55002 and U.S Registration N489HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13223 and
13174, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

15.           One Boeing 717-200 aircraft bearing manufacturer’s serial number
55151 and U.S Registration N490HA, including two Rolls Royce Deutschland Ltd &
Co KG model BR700-715 engines bearing manufacturer’s serial numbers 13175 and
13186, such airframe and engines shall include all installed and loose equipment
on board plus spare seats, avionics, in-flight entertainment system, lavatory
and galley equipment that is not common to existing inventory of the Purchaser,
and all logs, manuals, drawings, and other technical documentation, together
with all existing manufacturer’s warranties relating thereto.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

TO PURCHASE AGREEMENT

 

FORM OF WARRANTY BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS that:

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States of America, not in its individual
capacity (in such individual capacity, “WF”) but solely as owner trustee (in
such capacity, “Seller”) of trusts beneficially owned by
                                   (“Owner Participant”), WF, and Owner
Participant, effective as of June [      ], 2011 (the “Effective Time”), in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable
consideration, receipt of which is hereby acknowledged, does hereby grant,
bargain, sell and assign to HAWAIIAN AIRLINES, INC., a corporation organized
under the laws of Delaware (the “Purchaser”), all right, title and interest in
and to one (1) The Boeing Company (described on the International Registry
Manufacturer’s List as BOEING) model 717-200 airframe bearing manufacturer
serial number [            ], together with two (2) Rolls Royce Deutschland
Ltd & Co KG model BR700-715 (described on the International Registry
Manufacturer’s List as ROLLS ROYCE model BR715) engines bearing serial numbers
[            ] and [            ], any and all equipment, parts and accessories
belonging to, installed in or appurtenant thereto; and all historical books,
logs and records related to the maintenance and operation thereof, as more
particularly described in the certain Purchase Agreement, dated June [    ],
2011 (the “Purchase Agreement”), among Seller, Owner Participant, and Purchaser
(the “Aircraft”).  Capitalized terms used, but not defined, herein shall have
the meanings assigned thereto under the Purchase Agreement.

 

TO HAVE AND TO HOLD the Aircraft unto the Purchaser, its successors and assigns,
for its and their own use forever.

 

27.02       The Seller represents and warrants that on the date hereof it is
authorized in all respects to transfer title to the Aircraft to the Purchaser,
and that the Seller does hereby transfer to the Purchaser, good, legal and
marketable title to the Aircraft, free and clear of any Liens arising by,
through or under Seller; provided, that THE AIRCRAFT IS OTHERWISE TRANSFERRED
“AS IS’ AND “WHERE IS” AND THAT EXCEPT FOR THE WARRANTY OF GOOD, MARKETABLE
TITLE TO THE AIRCRAFT, FREE AND CLEAR OF ANY AND ALL LIENS ARISING BY, THROUGH
OR UNDER SELLER, THE AIRCRAFT (INCLUDING BUT NOT LIMITED TO THE AIRFRAME AND ANY
ENGINE, APU, LANDING GEAR, COMPONENT, EQUIPMENT AND PART INSTALLED THEREON, AND
ANY OF THE TECHNICAL DOCUMENTS APPLICABLE TO THE AIRCRAFT, AND ANY OTHER
EQUIPMENT, PART, DATA OR INFORMATION SOLD AND PROVIDED HEREUNDER) ARE SOLD AND
PROVIDED ON AN “AS IS” “WHERE IS” BASIS, WITH ALL FAULTS AND WITHOUT RECOURSE TO
SELLER.  THE WARRANTIES

 

--------------------------------------------------------------------------------

(1) Described more specifically in the FAA Type Certificate Data Fiche as
BR700-715A1-30 or BR700-715C1-30

 

1

--------------------------------------------------------------------------------


 

EXPRESSLY SET FORTH HEREIN AND THE OBLIGATIONS AND LIABILITIES OF SELLER
HEREUNDER ARE EXPRESSLY IN LIEU OF, AND SELLER WILL NOT BE DEEMED TO HAVE MADE,
AND PURCHASER, BY ITS ACCEPTANCE OF THIS WARRANTY BILL OF SALE, WAIVES, RELEASES
AND RENOUNCES ANY AND ALL RIGHTS AND REMEDIES IT MAY HAVE AGAINST SELLER,
WHETHER ARISING BY LAW OR OTHERWISE, RELATING TO ANY AND ALL OTHER
REPRESENTATIONS, WARRANTIES, DUTIES, OBLIGATIONS, LIABILITIES AND GUARANTEES OF
ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE
AIRCRAFT OR THE AIRWORTHINESS THEREOF (INCLUDING BUT NOT LIMITED TO THE
AIRFRAMES AND ANY ENGINE, APU, LANDING GEAR, COMPONENT, EQUIPMENT AND
PART INSTALLED THEREON, AND ANY OF THE TECHNICAL DOCUMENTS AND OTHER
DOCUMENTATION APPLICABLE TO THE AIRCRAFT, AND ANY OTHER EQUIPMENT, PART, DATA OR
INFORMATION SOLD AND PROVIDED HEREUNDER), OR THE VALUE, CONDITION, DESIGN,
OPERATION, DURABILITY OR COMPLIANCE WITH SPECIFICATION OF THE AIRCRAFT
(INCLUDING BUT NOT LIMITED TO THE AIRFRAME AND ANY ENGINE, APU, LANDING GEAR,
COMPONENT, EQUIPMENT AND PART INSTALLED THEREON, AND ANY OF THE AIRCRAFT
DOCUMENTATION APPLICABLE TO THE AIRCRAFT, AND ANY OTHER EQUIPMENT, PART, DATA OR
INFORMATION SOLD AND PROVIDED HEREUNDER), INCLUDING, BUT NOT LIMITED TO (I) ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE;
(II) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OF TRADE;  (III) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN
TORT, WHETHER OR NOT ARISING FROM THE ACTUAL OR IMPUTED NEGLIGENCE OF SELLER AND
ITS ASSIGNS; AND (IV) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS
OF OR DAMAGE TO THE AIRCRAFT OR ANY OTHER TANGIBLE OR INTANGIBLE THING PROVIDED
UNDER HEREUNDER and is subject to each and every disclaimer contained in of the
Purchase Agreement.  Seller shall defend such title against all claims and
demands whatsoever and forever.

 

This instrument shall be governed by and construed in accordance with the laws
of the State of New York.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Warranty Bill of Sale to be
executed and delivered as of the Effective Time set forth above.

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as Owner Trustee
as Seller

 

 

 

 

 

By:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

TO PURCHASE AGREEMENT

 

FORM OF CERTIFICATE OF ACCEPTANCE

 

HAWAIIAN AIRLINES, INC. (the “Purchaser”) hereby accepts the transfer to it by
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity
(in such capacity, “WF”) but solely as owner trustee (in such capacity,
“Seller”) of trusts beneficially owned by
                                                                   (“Owner
Participant”), WF, and Owner Participant at       :           .m. (New York
time) on this              day of                             , 2011 at the
location(s) indicated on Schedule 1, of one (1) Boeing model 717-200 airframe
bearing manufacturer serial number [            ], together with two (2) Rolls
Royce Deutschland Ltd & Co KG model BR700-715 engines bearing serial numbers
[            ] and [            ], any and all equipment, parts and accessories
belonging to, installed in or appurtenant thereto, and all historical books,
logs and records related to the maintenance and operation thereof, as more
particularly described in the certain Purchase Agreement, dated June [    ],
2011 (the “Purchase Agreement”), among Seller, Owner Participant and Purchaser
(the “Aircraft”).

 

The Purchaser irrevocably accepts the Aircraft from the Seller.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

(1) Described more specifically in the FAA Type Certificate Data Fiche as
BR700-715A1-30 or BR700-715C1-30

 

1

--------------------------------------------------------------------------------


 

PURCHASER:

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Certificate of Acceptance

 

Acceptance by the Purchaser occurred at the date and time first set forth above
while the Airframe and Engines were located at the following locations:

 

Airframe (           ):

 

Engine (           ):

 

Engine (           ):

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO PURCHASE AGREEMENT

 

MAINTENANCE RESERVES AND SECURITY DEPOSITS

 

Aggregate Maintenance Reserves for all Existing Leases:

 

[**]

 

 

 

Aggregate Security Deposits for all Existing Leases:

 

[**]

 

1

--------------------------------------------------------------------------------


 

APPENDIX X

 

DEFINITIONS AND RULES OF USAGE

 

(a)           Unless a contrary indication appears, a reference in this
Agreement to:

 

(i)            the “agreed form” of any Operative Document means the form of
such Operative Document which on the date hereof has been agreed by the Borrower
and the Mortgagee (acting on the instructions of the Loan Participants);

 

(ii)           any “applicable law” means (a) applicable laws, statutes,
decrees, decree laws, acts, codes, regulations, legislation, treaties,
conventions and similar instruments and, in respect of any of the foregoing,
unless the context otherwise requires, any instrument passed in substitution
therefor or for the purposes of consolidation thereof with any other instrument
or instruments, in each case, unless the context otherwise requires, as amended,
modified, varied or supplemented from time to time, (b) applicable final
judgments, orders, determinations or awards of any court from which there is no
right of appeal or if there is a right of appeal such appeal is not prosecuted
within the allowable time and (c) applicable orders, guidelines, notices,
guidance, rules and regulations of any state or government or any government
entity, in each case having the force of law;

 

(iii)          any person includes its and any subsequent successors in title,
permitted assigns and permitted transferees;

 

(iv)          “assets” includes present and future properties, revenues and
rights of every description;

 

(v)           “indebtedness” includes any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;

 

(vi)          an “Operative Document” or any other agreement or instrument is a
reference to that Operative Document or other agreement or instrument as
amended, supplemented or novated in accordance with the terms thereof and of
this Agreement or any other Operative Document, together with all exhibits,
schedules and other attachments thereto;

 

(vii)         a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self regulatory or other authority or organization;

 

(viii)        a reference to a “third party” is a reference to any person other
than a Party;

 

(ix)           a reference to a “Schedule” is a reference to such Schedule as it
may be amended from time to time in accordance herewith;

 

1

--------------------------------------------------------------------------------


 

(x)            unless the context shall otherwise require, a provision of law is
a reference to that provision as amended or re enacted; and

 

(xi)           a time of day is, unless stated otherwise, a reference to
New York time.

 

(b)           Section and Schedule headings are for ease of reference only.

 

(c)           Unless a contrary indication appears, a term used in any other
Operative Document or in any notice given under or in connection with any
Operative Document has the same meaning in that Operative Document or notice as
in this Agreement.

 

(d)           “$” and “dollars” denote the lawful currency of the United States
of America.

 

DEFINED TERMS

 

“Additional Parts” has the meaning set forth in Section 4.03 of the Mortgage.

 

“Additional Insured(s)” is defined in Paragraph D(i) of Schedule 1 to the
Mortgage.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or under common control with, such
Person.  The term “control” means the possession, directly or indirectly of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“After-Tax Basis” means, with respect to any payment to be received (actually or
constructively) by a Person, the amount of such payment plus a further payment
or payments so that the net amount received (actually or constructively) by such
Person, after deducting from such payments the amount of all Taxes imposed on
such Person by any government or taxing authority with respect to such payments
(net of any current credits, deductions or other Tax benefits arising from the
actual or constructive payment by such Person of any amount, including Taxes,
with respect to the payment received or arising by reason of the receipt or
accrual (computed at the highest marginal rate then applicable to such Person)
by such Person of the payment received) is equal to the original payment
required to be received.

 

“Aircraft” means the Airframe together with the two Engines referenced in the
Mortgage Supplement relating to the Airframe (or any Replacement Engine
substituted therefor) and including buyer furnished equipment, whether or not
such Engines are installed on the Airframe or any other airframe, and, where the
context permits, all logs, manuals and data and inspection, modification and
overhaul records required to be maintained with respect to the foregoing
property.

 

“Aircraft Purchase Agreement” means the Purchase Agreement (15 Boeing 717-200
Aircraft), dated as of June 27, 2011, entered into among the Seller, Wells Fargo
Bank Northwest, National Association, BCC Equipment Leasing Corporation, MDFC
Spring Company and the Borrower, including for the avoidance of doubt all
attachments, exhibits and schedules thereto.

 

2

--------------------------------------------------------------------------------


 

“Aircraft Manufacturer” means The Boeing Company, in its capacity as
manufacturer of the Aircraft.

 

“Airframe” means:  (i) the Boeing 717-200 aircraft (excluding Engines or engines
from time-to-time installed thereon) specified by United States Registration
Number and Manufacturer’s Serial Number in a particular Mortgage Supplement
relating to this Mortgage; (ii) any and all related Parts; and (iii) any
Replacement Airframe while may from time to time be substituted for the Airframe
then subject to this Mortgage pursuant to Section 5.01(b) hereof.

 

“Assigned Warranties” means all right, title and interest of the Borrower in, to
and under such warranties as may exist from time to time with respect to the
Airframe and/or the Engines.

 

“Aviation Authority”  means the FAA or, if the Aircraft is permitted to be, and
is, registered with any other Governmental Body under and in accordance with
Section 3.01(b), such other Governmental Body.

 

“Aviation Law” means the Federal Aviation Act, or such other applicable law of
any jurisdiction in which the Aircraft is registered.

 

“Bills of Sale” means the FAA Bill of Sale and a Warranty Bill of Sale in favor
of Borrower in respect of the Aircraft.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York, New York and Honolulu, Hawaii.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment that were signed in
Cape Town, South Africa on November 16, 2001, together with all regulations and
procedures issued in connection therewith, and all other rules, amendments,
supplements, modifications and revisions thereto, as in effect under the laws of
the United States of America as a contracting state.

 

“Certificate Register” has the meaning specified in Section 2.06 of the
Mortgage.

 

“Change in Law” means the occurrence, after the date of the Facility Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Body or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel II, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

3

--------------------------------------------------------------------------------


 

“Civil Reserve Air Fleet Program” or “CRAF” means the Civil Reserve Air Fleet
Program administered by the U.S. Government or any substantially similar
program.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” has the meaning specified in Section 1 of the Facility Agreement.

 

“Commitment Termination Date” has the meaning specified in Section 1 of the
Facility Agreement.

 

“Default” means any event which with the giving of notice or the lapse of time
or both if not timely cured or remedied would become an Event of Default
pursuant to Article VIII of the Mortgage.

 

“Delivery Date” means the date of the initial Mortgage Supplement for the
Aircraft, which date shall be the date the Loan Participant delivers the Loan in
respect of the Aircraft to or for account of the Borrower.

 

“DERA” means a deregistration power of attorney in respect of the Aircraft by a
Lessee in favor of the Mortgagee (if applicable).

 

“Dollars”, “Dollar” and “$” means the lawful currency of the United States of
America.

 

“Engine” means (i) each of the two Rolls Royce Deutschland Ltd & Co KG model
BR700-715 engines listed by Manufacturer’s Serial Numbers in the initial
Mortgage Supplement for the Aircraft, whether or not from time to time installed
on the Airframe or any other airframe; (ii) any Replacement Engine which may
from time to time be substituted for any Engine pursuant to the terms hereof;
and (iii) in each case, any and all related Parts.  The term “Engines” means, as
of any date of determination and in respect of the Airframe or Aircraft, both
Engines then subject to the lien hereof and relating to the Aircraft or
Airframe.  An Engine is “related” to the Airframe/Aircraft in respect of which
it shares a common Mortgage Supplement.  Except as otherwise set forth herein,
at such time as a Replacement Engine shall be substituted for an Engine pursuant
to the terms hereof, such replaced Engine shall cease to be an Engine hereunder.

 

“Engine Manufacturer” means Rolls Royce Deutschland Ltd & Co KG.

 

“Event of Default” has the meaning specified in Article VIII of the Mortgage.

 

“Event of Loss” with respect to the Aircraft, the Airframe or any Engine means
any of the following events with respect to such property:  (i) the loss of such
property, or of the use thereof, due to the destruction of or damage to such
property which renders repair uneconomical or which renders such property
permanently unfit for normal use by the Borrower for any reason whatsoever;
(ii) any damage to such property which results in the receipt of insurance
proceeds with respect to such property on the basis of an actual, constructive
or compromised total loss; (iii) theft, hijacking or disappearance of such
property for a period in excess of 180 days (or, if earlier, the date on which
the Borrower has confirmed to the Mortgagee in writing that it cannot

 

4

--------------------------------------------------------------------------------


 

recover such property); (iv) the confiscation, condemnation, or seizure of, or
requisition of (x) title to such property by any governmental or purported
governmental authority or (y) use by any governmental or purported governmental
authority for a period in excess of 90 consecutive days (other than a
requisition of use by the government of the United States of America or any
agency or instrumentality thereof which bears the full faith and credit of the
government of the United States of America and such requisition for use is for a
period in excess of 180 consecutive days); (v) as a result of any law, rule,
regulation, order or other action by the FAA or other similar governmental body
of the government of registry of the Aircraft having jurisdiction, use of such
type of property in the normal course of the business of air transportation
shall have been prohibited for a period of twelve consecutive months; and
(vi) any event treated as an Event of Loss pursuant to Section 3.03(d).

 

An Event of Loss with respect to the Aircraft shall be deemed to have occurred
if an Event of Loss occurs with respect to the related Airframe.

 

“Excluded Parts” means any audio-visual, entertainment, telephonic or other
passenger convenience equipment owned by third parties (or owned jointly by the
Borrower and others) and leased or otherwise furnished to the Borrower in the
ordinary course of business.

 

“Excluded Taxes” means, with respect to a Tax Indemnitee or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) Taxes imposed on or measured by its overall net income or capital
(however denominated), franchise Taxes imposed on it (in lieu of net income
Taxes) and branch profits Taxes imposed on it, by a jurisdiction (or any
political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of a Loan Participant, its Facility
Office in such jurisdiction and (b) in the case of a Non-U.S. Loan Participant,
(i) any U.S. federal withholding Tax that is imposed on amounts payable to such
Non-U.S. Loan Participant at the time such Non-U.S. Loan Participant becomes a
party to the Facility Agreement (or designates a new Facility Office), except
(x) to the extent that such Non-U.S. Loan Participant (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new Facility
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to paragraph (d) of Schedule III to the
Facility Agreement or (y) if such Non-U.S. Loan Participant is an assignee
pursuant to a request by the Borrower under paragraph (d)(ix) of Schedule III to
the Facility Agreement or pursuant to any other request of the Borrower, or
pursuant to any other provision in any Operative Document, or (ii) is
attributable to such Non-U.S. Loan Participant’s failure to comply with
paragraph (d)(iii) or (d)(iv) of Schedule III to the Facility Agreement and
(c) in the case of any Tax Indemnitee, any U.S. federal withholding Tax that is
imposed on amounts payable to such Tax Indemnitee under Section 1471 of the Code
or under Section 1472 of the Code attributable to such Tax Indemnitee’s failure
to comply with the requirements of Section 1472 of the Code.

 

“Existing Lease” means certain Lease Agreement N488HA, dated as of December 22,
2008, as supplemented by that certain Lease N488HA Supplement No. 1, dated
December 24, 2008 (as the same may be further amended, supplemented or otherwise
modified from time to time), pursuant to which Wells Fargo Bank Northwest,
National Association, not in its individual capacity but solely as owner trustee
has leased the Aircraft to the Borrower.

 

5

--------------------------------------------------------------------------------


 

“Expense” or “Expenses” means any and all liabilities, losses, damages,
penalties, claims, actions, suits, out of pocket costs, expenses and
disbursements (including reasonable legal fees and expenses) of whatever kind
and nature but excluding internal costs and expenses such as salaries, any
amounts that would be included in Prepayment Amount, and overhead of whatsoever
kind and nature.

 

“FAA Bill of Sale” means, for the Aircraft (if FAA-registered), a bill of sale
on AC Form 8050-2 or such other form as may be approved by the FAA in favor of
the Borrower from the Seller in respect of the Aircraft.

 

“FAA War Risk Policy” is defined in paragraph C(2) of Schedule 1 to the
Mortgage.

 

“Facility Agreement” means that certain Facility Agreement [Hawaiian 717-200
[55001]], dated as of June 27, 2011, between the Borrower and the Loan
Participant, as such Facility Agreement may be amended or supplemented from time
to time pursuant to the applicable provisions thereof.

 

“Facility Office” means the office or offices notified by a Loan Participant to
the Mortgagee and the Borrower in writing on or before the date it becomes a
Loan Participant (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement.

 

“Federal Aviation Act” means part A of subtitle VII of Title 49 of the United
States Code, or any successor provision.

 

“Federal Aviation Administration” and “FAA” mean the United States Federal
Aviation Administration and any successor agency or agencies thereto.

 

“Federal Reserve Bank” means any Federal Reserve Bank of the United States.

 

“FedWire” means the funds transfer system used to transfer reserve balances for
immediately available credit among the member banks of the United States Federal
Reserve System.

 

“Fixed Rate” is defined in Schedule 5 to the Mortgage.

 

“Foreign Air Carrier” means any air carrier which is not a U.S. Air Carrier and
which performs maintenance, preventative maintenance and inspections for the
Aircraft, the Airframe and/or any Engine to standards which are approved by, or
which are substantially equivalent to those required by, the FAA, the Civil
Aviation Authority of the United Kingdom, the Direction Generale de l’Aviation
Civile of the French Republic, the Luftfahrt-Bundesamt of the Federal Republic
of Germany, the Nederlandse Luchtvaart Authoriteit of the Kingdom of the
Netherlands, the Ministry of Transportation of Japan, the Federal Ministry of
Transport of Canada, the Office Federal de l’Aviation Civile of the Swiss
Confederation, the Civil Aviation Safety Authority of Australia, the Federal
Ministry of Transport, Innovation and Technology of Austria, the Service Public
Fédéral Mobilité et Transports of Belgium, the Civil Aviation Authority of
Denmark, the Irish Aviation Authority, Ente Nazionale per l’Aviazione Civile
(Italy), the Civil Aviation Authority of New Zealand, the Civil Aviation
Authority of Norway or

 

6

--------------------------------------------------------------------------------


 

the Swedish Transport Agency (and any agency or instrumentality of the
applicable government succeeding to the functions of any of the foregoing
entities).

 

“Funding Date” has the meaning specified in Section 2(b) of the Facility
Agreement.

 

“GAAP” means (a) generally accepted accounting principles applicable in the
United States of America as in effect from time to time or (b) International
Financial Reporting Standards and International Accounting Standards (and
interpretations thereof) published by the International Accounting Standards
Board, as in effect at the relevant time, and, in each case as applied by the
Borrower in the preparation of its public financial statements.

 

“Governmental Body” means (a) any federal, state or similar government, and any
body, board, department, commission, court, tribunal, authority, agency or other
instrumentality of any such government or otherwise exercising any executive,
legislative, judicial, administrative or regulatory functions of such government
or (b) any other government entity having jurisdiction over any matter
contemplated by the Operative Documents or relating to the observance or
performance of the obligations of any of the parties to the Operative Documents.

 

“Holder” means, at any time, any holder of one or more Loan Certificates.

 

“Holdings” means Hawaiian Holdings, Inc., a Delaware corporation.

 

“Illegality Event” means the occurrence of any of the following events or
circumstances:

 

(a)           it becomes unlawful or contrary to any applicable law for any
party to any of the Operative Documents to perform any of its material
obligations under the Operative Documents and/or to continue as a party to any
of the Operative Documents; or

 

(b)           all or any material part of any Operative Document becomes void,
illegal, invalid, unenforceable or of limited force and effect.

 

“Inchoate Liens” mean any Permitted Lien of the type described in clauses (i),
(ii), (iii), (v) or (vi) of Section 7.01, except that “Inchoate Liens” shall not
include any such Lien that is a Lien of record, whether filed with the FAA or
any other applicable aviation authority, filed pursuant to the Uniform
Commercial Code in any applicable jurisdiction or registered with the
International Registry.

 

“Indemnitee” or “Indemnitees” means the Loan Participants, the Mortgagee and
each of their respective affiliates, officers, directors, agents, employees and
servants and the respective successors and assigns of each of the foregoing.

 

“Interest Payment Date” means, each monthly anniversary date of the Funding Date
(or if there is no comparable day in any applicable month, the last day of such
month); provided that, if any such date shall not be a Business Day, then the
relevant Interest Payment Date shall be the next succeeding Business Day unless
by virtue of such extension such date would fall in the next succeeding calendar
month, in which case the relevant Interest Payment Date shall be the next
preceding Business Day.  The Interest Payment Dates shall be the dates specified
in the

 

7

--------------------------------------------------------------------------------


 

amortization schedule relating thereto attached to the Mortgage Supplement
(subject to modification by the above proviso).

 

“Interest Period” means (a) initially, the period commencing on the Funding Date
for the Aircraft and ending on the first Interest Payment Date thereafter and
(b) thereafter, each successive one month (or other applicable) period
commencing on the final day of the preceding Interest Period and ending on the
next succeeding Interest Payment Date; provided that, for interest accrual
purposes only, there shall be no adjustment for period end dates as provided in
the definition of Interest Payment Date.

 

“international interest” is defined in the Cape Town Convention.

 

“International Registry” is defined in the Cape Town Convention.

 

“Lease” means any lease agreement permitted by the terms of Section 3.03 hereof.

 

“Lease Assignment” means, for any Lease with a term exceeding 12 months
(including mandatory renewals and extensions), an instrument evidencing the
collateral assignment thereof in favor of the Mortgagee, which shall be
(together with any associated Lessee consent) in for and substance reasonably
satisfactory to the Loan Participants.

 

“Lessee” means any lessee under a Lease.

 

“Lien” means any mortgage, pledge, lien, claim, encumbrance, lease, security
interest or other lien of any kind on property.  “Lien” shall include any
interest registered on the International Registry other than the Borrower’s
ownership interest registered on the International Registry as a contract of
sale with respect to the Aircraft.

 

“Loans” means the loan(s) made by the Loan Participant to the Borrower pursuant
to Section 2 of the Facility Agreement.

 

“Loan Certificate” means a loan certificate issued pursuant to Section 2.02 of
this Mortgage and any such certificates issued in exchange or replacement
therefor pursuant to Section 2.06 or 2.07 of this Mortgage.

 

“Loan Participant” means each Holder initially a party to the Facility
Agreement, and its successors and permitted assigns.

 

“Loan Participant Lien” means any Lien which arises from acts or claims against
a Loan Participant.

 

“Maintenance Program” means the maintenance program for the Aircraft of the
Borrower (or any applicable Lessee) which is approved by the aviation authority
in the country of registry of the Aircraft.

 

“Majority in Interest of Holders” means, as of any date of the determination
thereof, (i) if no amount in respect of any Loan is then outstanding, a Loan
Participant or Loan Participants whose Commitments aggregate more than fifty per
cent (50%) of the aggregate

 

8

--------------------------------------------------------------------------------


 

Commitments of all Loan Participants, or (ii) otherwise, the Holders of more
than 50% in aggregate outstanding principal amount of all Loan Certificates. 
For all purposes of the foregoing definition, in determining as of any date the
then aggregate outstanding principal amount of any Loan Certificates, there
shall be excluded all Loan Certificates, if any, held by the Borrower or any
Affiliate thereof.

 

“Material Adverse Change” means a material adverse change in the Borrower’s
financial condition that, in the opinion of the Majority in Interest of Holders,
materially adversely affects the Borrower’s ability to perform its obligations
under the Operative Documents.

 

“Maturity Date” means the final Interest Payment Date set forth on Schedule 1 or
Schedule 2 to the initial Mortgage Supplement relating to, and on the Loan
Certificates.

 

“Mortgage” and “this Mortgage” mean this Mortgage and Security Agreement
[Hawaiian 717-200 [55001]], including any Mortgage Supplement and each other
supplement from time to time entered into pursuant hereto.

 

“Mortgage Documents” means, collectively, this Mortgage, and the Mortgage
Supplement.

 

“Mortgage Estate” means the “Mortgage Estate” as defined in the Granting Clause
hereof.

 

“Mortgage Supplement” means a supplement to this Mortgage substantially in the
form of Exhibit A, which shall particularly describe the Airframe and associated
Engines, or any Replacement Airframe or Replacement Engine, included in the
property of the Borrower covered by this Mortgage, or any other supplement
hereto.

 

“New 717 Leases” shall mean the lease agreements relating to three Boeing model
717 Aircraft bearing serial numbers 55181, 55175 and 55184, respectively, to be
entered into between Borrower, as lessee, and Wells Fargo National Bank
Northwest, National Association, not in its individual capacity but solely as
owner trustee of trusts beneficially owned by BCC Equipment Leasing Corporation,
as lessor.

 

“Non-U.S. Loan Participant” means a Loan Participant that is not a “United
States person” as such term is defined in Section 7701(a)(30) of the Code.

 

“Non-U.S. Person” means any Person other than (i) a citizen or resident of the
United States of America (for purposes of this definition, the “United States”),
(ii) a corporation, partnership, limited liability company or other entity
created or organized under the laws of the United States or any political
subdivision thereof or therein or (iii) an estate or trust that is subject to
United States federal income taxation regardless of the source of its income.

 

“Obsolete Part Amount” has the meaning specified in Section 1 of the Facility
Agreement.

 

“OECD” means the Organization of Economic Cooperation and Development.

 

9

--------------------------------------------------------------------------------


 

“Operative Documents” means the Facility Agreement, the Mortgage, the Mortgage
Supplement, the Loan Certificates and the DERA (if applicable), and any
amendments or supplements of any of the foregoing.

 

“Original Amount” with respect to a Loan Certificate, means the stated original
principal amount of such Loan Certificate.

 

“Original Financial Statements” means the audited consolidated financial
statements of Holdings for the fiscal year ended December 31, 2010 and the
unaudited consolidated financial statements of Holdings for the fiscal quarter
ended March 31, 2011.

 

“Parts” means all appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature (other than Engines or
engines and Excluded Parts), which are from time to time incorporated or
installed in or attached to the Airframe or any Engine and all such items which
are subsequently removed therefrom so long as the Lien of this Mortgage shall
cover the same pursuant to the terms hereof.

 

“Past Due Rate” means the Fixed Rate plus [**]; provided that in each case such
rate shall not exceed the maximum interest rate permitted by law.

 

“Payment Office” means the bank and account number referred to in Schedule I to
the Facility Agreement.

 

“Permitted Investment” means each of (i) obligations of, or guaranteed by the
U.S. Government or agencies of either thereof entitled to the full faith and
credit of the U.S. Government, (ii) open market commercial paper of any
corporation incorporated under the laws of the United States of America or any
member of the European Union rated at least P-1 or its equivalent by Moody’s
Investors Service Inc. (“Moody’s”) or at least A-1 or its equivalent by
Standard & Poor’s (“S&P”), (iii) certificates of deposit issued by commercial
banks organized under the laws of the United States or any member of the
European Union or of any political subdivision thereof having a combined capital
and surplus in excess of $250,000,000.00 which banks or their holding companies
have a rating of A or its equivalent by Moody’s or S&P; provided, however, that
the aggregate amount at any one time so invested in certificates of deposit
issued by any one bank shall not exceed 5% of such bank’s capital and surplus,
(iv) repurchase agreements with any financial institution meeting the standards
set forth in clause (iii) above with any of the obligations described in
clauses (i) through (iii) as collateral, (v) marketable direct obligations
issued by any state of the United States of America or any political subdivision
of any such state or any instrumentality thereof, in each case having, at the
time of the acquisition thereof, the highest rating obtainable from either S&P
or Moody’s, and (vi) shares of any money market mutual fund that (A) has at
least 95% of its assets invested continuously in the types of investments
referred to in clauses (i) and (vi) above, (B) has net assets of not less than
$500,000,000, and (C) has the highest rating obtainable from either S&P or
Moody’s; provided that any such investment shall be denominated in Dollars and
shall mature within 30 days from the date of making such investment.

 

“Permitted Lessee” means (i) any United States air carrier as to which there is
in force at the time of entering into such sublease or other transfer a
certificate issued pursuant to 49

 

10

--------------------------------------------------------------------------------


 

U.S.C. 44705 or any successor provisions that give like authority; (ii) any
foreign air carrier that is principally based in a country listed in Schedule 2
to the Mortgage or in any other country approved by the Mortgagee (which
approval shall not be unreasonably withheld); (iii) the U.S. government or any
political subdivision, instrumentality or agency thereof or the government of
the country in which the Aircraft is registered or any political subdivision,
instrumentality or agency thereof; or (iv) any major aircraft or engine
manufacturer or affiliate thereof; provided in the case of an affiliate, the
manufacturer guarantees the obligations of such affiliate.

 

“Permitted Lien” means any Lien permitted under Section 7.01.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Prepayment Amount” means, with respect to any prepayment of a Loan Certificate,
or portion thereof, the cost and economic loss incurred by the Holder of such
Loan Certificate, as a result of such prepayment, which shall be calculated by
reference to (i) the excess, if any, of the present value of the remaining
payments under such Loan Certificate, discounted at a rate equal to the
published contract maturity rate for U.S. Treasury securities or the daily
treasury yield curve for a maturity equal to the remaining average weighted life
of such Loan Certificate, as determined by the Loan Participant, over the
principal amount of such Loan Certificate being prepaid and (ii) the cost to
such Holder of replacing any long term funding arrangements entered into by such
Holder (based upon any increase such Holder’s funding costs from the date such
Holder acquired its Loan Certificate and the date of such prepayment).  In no
event shall the Prepayment Amount be less than zero.

 

“Related Aircraft” means each Boeing 717-200 aircraft listed on Schedule 4
hereto, which is subject to the security interest of the Related Mortgage.

 

“Related Event of Default” means an “Event of Default” under and as defined in
the Related Mortgage.

 

“Related Loan Agreement” means each Facility Agreement pursuant to which the
Loan Participant has financed Borrower’s acquisition of a Related Aircraft;
provided, that, any such agreement shall cease to be a “Related Loan Agreement”
when the Related Mortgage for the applicable Related Aircraft ceases to be a
“Related Mortgage.”

 

“Related Loan Certificates” means the Loan Certificates issued under the Related
Loan Agreements.

 

“Related Mortgage” means each Mortgage and Security Agreement between the
Borrower and the Mortgagee pursuant to which Borrower has granted a security
interest over a Related Aircraft (and related collateral), to secure Borrower’s
applicable Related Secured Obligations; provided that such agreement shall cease
to be a “Related Mortgage” (and all provisions in this Mortgage relating to any
Related Event of Default or Related Secured Obligations by reference to such
Related Mortgage shall cease to be of any force and effect) if the Loan
Participant on the Delivery Date (and/or any of its Affiliates) shall not hold,
collectively, at least (i) 50% of the Loan Certificates and (ii) 50% of the
“Loan Certificates” under and as defined under such Related Mortgage.

 

11

--------------------------------------------------------------------------------


 

“Related Secured Obligations” means the “Secured Obligations” under and as
defined in each Related Mortgage.

 

“Replacement Aircraft” means any aircraft substituted for the Aircraft pursuant
to Section 10.01.

 

“Replacement Airframe” means any airframe substituted for the Airframe pursuant
to Section 10.01.

 

“Replacement Engine” means any engine substituted for an Engine pursuant to
Section 10.01.

 

“Responsible Officer” means, with respect to the Borrower, any corporate officer
who, in the normal performance of his or her responsibilities, with respect to
the subject matter of any covenant, agreement or obligation of the Borrower
pursuant to any Operative Document, would have responsibility for and knowledge
of such matter and the requirements of any Operative Document with respect
thereto.

 

“Secured Obligations” has the meaning set forth in the Granting Clause of this
Mortgage.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning specified in the second whereas clause of the Facility
Agreement.

 

“Special Default” means an Event of Default or a Default under any of
Section 8.01, 8.02, 8.06 or 8.07.

 

“Stipulated Insured Amount” means, as of any date of determination, an amount
equal to 115% of the aggregate principal amount then outstanding on the Loan
Certificates.

 

“Subsidiary” means, as to any Person, any other Person of which at least a
majority of the voting stock (or equivalent equity interests) is owned or
controlled by such first Person and/or by one or more other Subsidiaries.

 

“Tax” means all present and future fees (including, without limitation, license,
documentation and registration fees), taxes, levies, imposts, withholdings,
deductions, duties or charges of any nature whatsoever, and wheresoever imposed
or withheld, including (without limitation) value added tax or any other tax in
respect of added value  (including, without limitation, goods and services,
sales and harmonized sales taxes) and any franchise, transfer, sales, use,
business, occupation, excise, income, gross receipt, personal property, real
property, stamp or other tax, in each case imposed by any taxing or governmental
authority or agency, together with any penalties, additions to tax, fines or
interest thereon (and “Taxes” and “Taxation” shall be construed accordingly).

 

12

--------------------------------------------------------------------------------


 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Indemnitee” means the Mortgagee, the Loan Participants, and the respective
successors and permitted assigns of each of the foregoing Persons and shall also
include any combined, consolidated or affiliated tax group of which any such
person is or shall become a member and any member of such group.

 

“U.S. Air Carrier” means any United States air carrier which is a “citizen of
the United States” (as defined in 49 U.S.C. § 40102(a)(15)) holding an air
carrier operating certificate issued pursuant to chapter 447 of title 49 (or the
equivalent authority issued by the Civil Aeronautics Board under the predecessor
regulatory laws, rules and regulations) for aircraft capable of carrying 10 or
more individuals or 6,000 pounds or more of cargo, and as to which there is in
force an air carrier operating certificate issued pursuant to Part 121 of the
FAA Regulations, or which may operate as an air carrier by certification or
otherwise under any successor or substitute provisions therefor or in the
absence thereof.

 

“U.S. Government” means the federal government of the United States of America,
or any instrumentality or agency thereof the obligations of which are guaranteed
by the full faith and credit of the federal government of the United States of
America.

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Operative Documents.

 

“Unscheduled Prepayment” means any voluntary or required payment or prepayment
of all or any part of a Loan on any date other than a payment of the scheduled
principal payments thereon on any Interest Payment Date or the Maturity Date.

 

“War Risk Insurance” has the meaning assigned to such term in Paragraph C of
Schedule 1 to the Mortgage.

 

“Warranty Bill of Sale” means, for the Aircraft, a full warranty bill of sale in
favor of the Borrower from the Aircraft Manufacturer in respect of the Aircraft.

 

“Wet Lease” means any arrangement whereby the Borrower or any Lessee agrees to
furnish the Aircraft, Airframe or Engine to a third party pursuant to which the
Aircraft, Airframe or Engine shall at all times be under the operational
control, and full ownership, of the Borrower or such Lessee and shall be
maintained, insured and otherwise used and operated in accordance with the
provisions hereof, provided that such insurance with respect to legal
liabilities for passenger and cargo may be on a contingent basis for the
duration of any such arrangement as long as such wet lessee under such
arrangement maintains primary coverage for such insurance in favor of the
Mortgagee and the Borrower in accordance with the terms and conditions of this
Mortgage, provided further that the Borrower’s obligations under this Mortgage
(except with respect to legal liability insurance as set forth in the preceding
proviso) shall continue in full force and effect notwithstanding any such
arrangement and the Aircraft remains registered in the United States.

 

13

--------------------------------------------------------------------------------